 Case 2:20-bk-16399-BR Doc 27-3 Filed 09/24/20 Entered 09/24/20 11:54:32                         Desc
               Supplement Declaration of Bahram Madaen Page 1 of 1



 1                             DECLARATION OF BAHRAM MADAEN
 2   I, Bahram Madaen, declare:
 3          1.      I am personally aware of all facts set forth in this declaration, and if called upon
 4   to do so, I could and would competently testify thereto in a court of law or administrative

 5   proceeding.
 6          2.      I am an attorney at law, licensed to practice law in all of the courts of the State of
 7   California, and before this United States Bankruptcy Court for the Central District of California.
 8   My license, California State Bar number 230123, is in good standing.
 9          3.      I have been duly admitted to practice before the United States Bankruptcy Court
10   for the Central District of California.
11          4.      If the motion to substitute is granted, I will accept the substitution as counsel on
12   behalf of debtor OS Susnet LLC, and will serve Debtor on behalf of all of its members. I will act
13   at the direction of Debtor’s Board of Managers, Danny Siag and Osnath Siag.
14          5.      I hereby swear under penalty of perjury under the laws of the State of Califonria
15   and of the United States of America that the foregoing is true and correct.
16   DATED this 23rd day of September, 2020.

17
18   _________________________________

19   Bahram Madaen, declarant
20
21
22
23
24
25
26
27
28
                                                     9
29
                     Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
